Citation Nr: 1009288	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  02-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating by reason of 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in San Juan, Puerto Rico.  This 
matter was previously remanded by the Board in October 2003, 
October 2005, and March 2008.  It has now been returned to 
the Board for appellate disposition.

The Veteran testified at a May 2002 hearing that was held 
before a hearing officer at the RO.

The Board notes that the Veteran also disagreed with a rating 
decision that determined that new and material evidence had 
not been received in order to reopen a claim for service 
connection for a psychiatric disorder.  This issue was 
previously remanded by the Board in March 2008 for the 
issuance of a Statement of the Case (SOC) pursuant to 
Manlincoln v. West, 12 Vet. App. 238 (1999).  The remand 
instructions informed the Veteran and his representative 
that, after they were provided an SOC, a substantive appeal 
would have to be timely filed in order to continue the 
Veteran's appeal with respect to this issue.  A timely appeal 
was not filed.  Therefore, this issue is not before the Board 
and will not be dealt with herein.


FINDINGS OF FACT

1.  The Veteran is presently service-connected for an L4-L5 
herniated nucleous pulposis with clinical right L4 
radiculopathy and bilateral L4 spondylosis with grade I 
spondylolisthesis, rated 60 percent disabling.  The Veteran 
is not service connected for any other disabilities.  His 
combined disability rating is 60 percent.

2.  The Veteran reports that he has not worked for many 
years.  He has reported a high school education.  Evidence 
shows that a psychiatric disorder was a major impediment to 
employment for many years.

3.  The evidence does not show that the Veteran's and L4-L5 
herniated nucleous pulposis with clinical right L4 
radiculopathy and bilateral L4 spondylosis with grade I 
spondylolisthesis at least as likely as not precluded him 
from engaging in substantially gainful employment prior to 
January 15, 2009. 

4.  Giving the benefit of the doubt to the Veteran, the 
Veteran's L4-L5 herniated nucleous pulposis with clinical 
right L4 radiculopathy and bilateral L4 spondylosis with 
grade I spondylolisthesis was shown to at least as likely as 
not preclude him from engaging in substantially gainful 
employment consistent with his occupational experience and 
educational background for the period beginning January 15, 
2009.  


CONCLUSION OF LAW

Resolving the doubt in favor of the Veteran, the criteria for 
a total rating based upon individual unemployability due to 
service-connected disabilities were met beginning January 15, 
2009.  The criteria for a TDIU prior to that date were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.     

In June 2001, the Veteran was sent a letter that explained 
the criteria for entitlement to TDIU.  The letter explained 
the information and evidence that the Veteran needed to 
submit in support of his claim and explained VA's duty to 
assist the Veteran in obtaining evidence that supported his 
claim.  This information was again provided in a July 2004 
VCAA letter.  A more comprehensive letter that explained the 
types of evidence that VA was responsible for obtaining on 
behalf of the Veteran and the types of evidence that VA would 
assist the Veteran in obtaining, but which were the Veteran's 
ultimate responsibility to ensure that VA received, was sent 
to the Veteran in October 2006.  This letter also reiterated 
the criteria necessary to establish entitlement to TDIU 
benefits.  An additional letter that provided this 
information, as well as which explained how VA assigns 
disability ratings and effective dates for claims, was 
provided to the Veteran in May 2008.  His claim was 
subsequently readjudicated in a March 2009 Supplemental 
Statement of the Case (SSOC), thereby curing any 
predecisional notice errors.  

In addition to its duty to provide the above described 
notices to claimants, VA also must make reasonable efforts to 
assist them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating such 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including VA treatment records, service treatment records, 
private treatment records, worker's compensation records, 
social security administration (SSA) records, a transcript of 
the Veteran's testimony at his hearing at the RO, and written 
statements that were submitted by the Veteran.  The Veteran 
was afforded VA examinations in connection with the claim 
advanced herein.  There is no evidence that additional 
evidence exists that is relevant to this claim.    


II  TDIU

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are 
two or more disabilities, at least one disability is a 
minimum of 40 percent disabling and there is sufficient 
additional disability to bring the combined rating to at 
least 70 percent. 38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he is unable to 
perform any substantially gainful employment due to his 
service connected back disability.  In this case, the Veteran 
is presently service connected for an L4-L5 herniated 
nucleous pulposis with clinical right L4 radiculopathy and 
bilateral L4 spondylosis with grade I spondylolisthesis which 
is rated 60 percent disabling.  He therefore meets the 
schedular criteria for TDIU.

Where a Veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  The sole fact 
that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  Rather, the question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment.  To make this determination, the 
Veteran's level of education and previous work experience may 
be considered, but not his age or any impairment caused by 
non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
of Veterans Appeals (Court) observed that the regulations 
governing the award of benefits for individual employability 
are "apparently conflicting as to whether an objective 
('average person') or subjective ('the veteran') standard 
applies in determining 'unemployability' in a particular 
case."  Id at 167.  The VA General Counsel addressed the 
Court's concern in a precedential opinion, concluding that 
Veterans who are unable to secure and follow any 
substantially gainful occupation as the result of their 
service-connected disabilities, viewed in light of their 
individual circumstances, but without regard to age, should 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Further, the General Counsel clarified that 
the term 'unemployability' is synonymous with 'inability to 
secure and follow a substantially gainful occupation.' 
VAOGCPREC 75-91 (December 27, 1991).

Additionally, as observed by the Court in Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994), a claim for a total disability 
rating based upon individual unemployability "presupposes 
that the rating for the [service-connected] condition is less 
than 100%, and only asks for TDIU because of 'subjective' 
factors that the 'objective' rating does not consider." 
Vettese v. Brown,  7 Vet. App. 31, 34-35 (1994).

'Substantially gainful employment' is employment "which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides." Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  38 C.F.R. § 4.16(a) 
states that "[m]arginal employment shall not be considered 
substantially gainful employment."

The Moore court cited the following language from Timmerman 
v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which 
United States Court of Appeals for the Eighth Circuit 
addressed unemployability in the social security disability 
context: 

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity. The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits. The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359 (citing Timmerman, supra at 442).  

The evidence shows that the Veteran initially injured his 
back in service.  After service, the Veteran worked as a 
telephone systems installer until an accident which occurred 
in October 1979.  At that time, the Veteran fell and re-
injured his back.  He has not worked since that time.  In 
January 1984, the Veteran was determined to be disabled by 
the SSA as a result of severe schizophrenia with depression. 
This disorder was determined to preclude the Veteran from 
engaging in substantially gainful activity.  Workers' 
compensation records also indicate that while the Veteran 
continued to experience back problems, consisting of 
radiating pain, numbness, and reduced mobility of the spine, 
he also developed increasingly severe psychiatric 
difficulties subsequent to his on the job injury and that 
these difficulties were eventually assessed to comprise the 
majority of the Veteran's total residual disability.  In 
November 2006, the Veteran's psychiatrist provided a letter 
in which he opined that the Veteran had posttraumatic stress 
disorder (PTSD) and was permanently and totally disabled as a 
result thereof.  

Prior to the time that the Veteran filed his claim for TDIU 
in August 2000, the most recent VA examination of his spine 
took place in March 1997.  At that time, the Veteran 
complained of constant low back pain with radiation to the 
right leg and foot and a loss of strength in the right leg 
with a history of falls.  He told the examiner that three 
times per year he experienced severe pain that he treated 
with bed rest for several days, cold packs, and non-steroidal 
anti-inflammatory agents (NSAIDs).  Upon examination, there 
were no postural abnormalities of the back, but there was a 
fixed deformity with a mild lumbosacral scoliosis.  There was 
evidence of severe lumbosacral paravertebral muscle spasm.  
The Veteran could flex his spine forward to 20 degrees, 
extend backwards to 10 degrees, and laterally flex to 15 
degrees to each side.  All of these movements caused severe 
pain.  The Veteran also had muscular atrophy of the right 
calf, diminished sensation on his right leg, diminished knee 
jerks bilaterally, and nearly absent ankle jerks bilaterally.  
He also had a weakness of his right ankle dorsiflexor muscle.  

The Veteran was afforded a VA general medical examination in 
August 2001.  At that time, the Veteran complained of chronic 
low back pain at the L3 to L5 level which radiated to his 
legs, with satisfactory locomotion and no mechanical aids 
used.  There was some lumbar radiculopathy noted.  The 
examiner diagnosed chronic low back pain and lumbar 
radiculopathy but did not note any other low back 
disabilities or provide any opinion concerning how the 
Veteran's back disability affected his ability to perform 
occupational tasks.  

The Veteran was reexamined by VA in February 2005.  At that 
time, the Veteran reported experiencing constant, severe low 
back pain with radiation to his legs associated with feelings 
of numbness and "electricity."  He treated his back pain 
with Indocin (indomethacin) which would temporarily control 
the pain for approximately 2 hours.  He also underwent 
physical therapy and was seen for a consultation by an 
orthopedic surgeon.  The Veteran reported that precipitating 
factors for his low back pain included bending and grabbing 
objects and that alleviating factors included rest, 
medications, and heating pads.  He reported several episodes 
of acute low back pain causing functional limitations, but 
was unable to tell the examiner the frequency or length of 
these episodes.  He denied any bladder or bowel complaints.  

The Veteran reported that he could walk short distances 
unaided, but otherwise needed to use a cane.  He occasionally 
used a thoracolumbar brace and orthosis.  He reported that he 
fell twice within the past year.  

Upon examination, the Veteran was noted to have a slow, 
guarded gait, but he could walk unaided.  The Veteran could 
flex his thoracolumbar spine forward to 40 degrees, extend 
his spine to 15 degrees, laterally flex to 15 degrees in 
either direction, and rotate to 15 degrees in either 
direction.  The entire range of motion was painful.  He was 
additionally limited by pain, fatigue, and weakness following 
repetitive use of his thoracolumbar spine.  There was 
palpable lumbar spasm and tenderness to palpation in the 
lumbar area.  The Veteran reported that during flare ups he 
experienced acute low back pain and has difficulty bending or 
grabbing objects.  There were no postural abnormalities or 
fixed deformities of the spine.

The Veteran had diminished sensation in his legs but of a 
non-radicular nature.  He had normal reflexes on his left 
side and hypoactive reflexes on his right side.  He had 
normal muscle strength in his legs.  

The examiner assessed the Veteran to be independent with 
respect to activities of daily living such as eating, 
grooming, toileting, and dressing, although the Veteran 
related that his wife supported him while he put on his 
shirt.  His low back disability prevented him from engaging 
in sports or driving.  

The examiner opined that the Veteran's low back disability 
did not preclude all forms of substantially gainful 
employment.  However, the Veteran was restricted to light 
duty jobs in which he was not required to push, pull, lift, 
or carry objects more than 10 pounds repeatedly during a work 
day.  He would also require 15 minute breaks after every 2 
hours of standing or sitting.  It is noted that the Veteran 
has reported a high school education.

The Veteran was reexamined by VA on January 15, 2009.  At 
that time the Veteran expressed to the examiner that his back 
disability got progressively worse over time.  He was treated 
with Indocin and tramadol with poor efficacy. He never had 
surgery for his back.  

The Veteran described severe, constant low back pain which he 
described as stabbing or pressure.  It radiated to the left 
hip.  The Veteran also reported fatigue, decreased motion of 
the spine, stiffness, weakness, and spasms.  The Veteran 
reported severe flare ups of pain lasting 1 to 2 days every 2 
to 3 weeks.  These were precipitated by sitting for too long.  
The pain was alleviated by bed rest and pain medication.  The 
Veteran related that he was completely incapacitated during 
these flare ups.  The examiner assessed that the Veteran 
experienced 8-10 months of incapacitation during the last 12 
months.  He used a cane and wheelchair and was unable to walk 
more than a few yards.

Upon examination, the Veteran had a stooped posture and a 
slow, short-stepped, cane assisted gait.  He had a list of 
the spine and lumbar flattening.  He had spasms, pain with 
motion, tenderness, and weakness of the spine.  Knee jerk and 
ankle jerk were absent.  The range of motion of the Veteran's 
spine was 0 to 40 degrees of flexion, 0 to 5 degrees of 
extension, 0 to 10 degrees of lateral flexion bilaterally, 
and 0 to 5 degrees of lateral rotation bilaterally.  There 
was objective evidence of pain on motion, but no further 
limitation of motion after repetitive testing.  A 
radiological study of the spine showed straightening of the 
spine in favor of muscular spasm or inflammatory changes, 
Grade I spondylolisthesis at the L5-S1 level, significant 
degenerative joint disease (DJD) of the spine, a suggestion 
of stenosis of the spinal canal, discogenic disease at the 
L5-S1 level, and osteopnea.  The Veteran also tested positive 
for right L5 radiculopathy.  

The examiner assessed the Veteran's low back disability as 
preventing his participation in sports, exercise, and 
shopping; severely affecting his ability to bathe, toilet, 
dress, and travel; moderately affecting his ability to do 
chores and engage in recreational activities; and mildly 
affect his ability to feed and groom himself.  The examiner 
noted that the Veteran had a chronic lower back disability 
that was unable to be successfully treated, he was unable to 
walk more than household distances, and he experienced 
constant and incapacitating pain.  The examiner opined that 
these factors prevented the Veteran from performing any type 
of job activities.  The examiner noted that, due to the 
Veteran's back disability and numerous other medical 
problems, he needed significant assistance from his caregiver 
to perform his activities of daily living.  

Treatment records reflect continuing treatment for low back 
pain since the exacerbation of the Veteran's service 
connected back injury by his on the job injury. He was 
eventually diagnosed in 2004 with osteopnea, degenerative 
spondylytic changes, spondylolisthesis with grade one 
spondylolisthesis of L5 over S1 with severe diminution of 
corresponding intervertebral spaces, and loss of normal 
lumbar lordosis compatible with paravertebral muscle spasm.  

At his hearing at the RO in 2002 the Veteran testified that 
he had not worked since his 1979 on the job injury, which 
aggravated his preexisting service connected back injury.  
The Veteran alleged that if he sat down for too long then he 
had to take pain medication and lie down to alleviate his 
back pain.  He testified that it was difficult for him to get 
out of bed and that he spent most of his time in bed as a 
result.  He could not walk for long.  If he bent over, he 
could not straighten back up.  The Veteran testified that his 
back pain was continuous.  He did not do any household chores 
because of his back pain.  

The Veteran also submitted written statements in which he 
indicated he has been unable to work due to service connected 
disabilities, and other medical problems that he alleges are 
related thereto, since 1979.

The evidence shows that the Veteran has been unable to work 
due to his service connected disabilities since January 15, 
2009.  At that time, a VA examiner opined that the Veteran's 
limited mobility and constant pain from his low back 
disability prevented him from engaging in any type of 
substantially gainful employment.  

However, the evidence does not show that the Veteran was 
unable to work solely due to his service connected back 
disability prior to this time.  While the Board acknowledges 
that the Veteran has been unemployed since 1979, there is no 
indication that this was solely due to his back disability.  
Both the Veteran's worker's compensation and SSA records 
indicate that the primary reason that the Veteran was 
disabled from working related to his psychological problems; 
the Veteran is not service connected for a mental disorder.  
Moreover, when the Veteran was examined in February 2005, the 
examiner specifically determined that while the Veteran's 
back disability limited the type of work he could perform, 
essentially limiting him to sedentary employment that would 
permit periodic breaks, it would not preclude the Veteran 
from engaging in any type of substantially gainful 
employment.  No other evidence of record establishes that the 
Veteran's back disability alone prevented him from working 
prior to January 15, 2009.  

It is noted that at the time of the January 15, 2009 
examination, there was an increase in the low back pathology.  
He was found to have more significant impairment which 
precluded all forms of employment.  There were reports of 
more recent flare-ups, along with more signs of severe 
impairment.  These provide the basis for the TDIU.  Prior to 
this, while the appellant may not have worked, as cited 
above, it is not shown that his service connected back 
disorder alone was the reason that he did not work.  Thus, 
the TDIU is warranted from January 15, 2009, but not before.  
For similar reasons, an extraschedular TDIU is not warranted.  
See 38 C.F.R. § 3.321.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  In 
granting the Veteran TDIU effective January 15, 2009, any 
doubt was resolved in favor of the Veteran.  Prior to that 
date, the preponderance of the evidence was against the 
Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

TDIU is granted effected January 15, 2009, subject to the 
laws and regulations governing the payment of monetary 
benefits.

TDIU prior to January15, 2009, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


